DETAILED ACTION
This action is in response to the amendments filed 11/16/2021.
Claims 1-20 are examined.
Claims 1 has been amended.

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not fully persuasive. 

112 Rejection
Regarding  claim 2, the term “forcing function” appears at its most basic sense to refer to at least the operation of the propulsion system used to apply a desired torque. The details are silent within the claim language and Applicant has referred to a wide blanket of options [¶ 0119] in the specification [see remarks pg. 8]. The terms are understood to at least use motors to apply a desired amount of torque. This rejection is withdrawn. 
Regarding claim 11, the term “pseudo random binary sequence” is remarked to be disclosed in the specification [¶ 53, 124, and 140]. Within these paragraphs, pseudo random binary sequence (PRBS) is never explained, only that the system “can be” PRBS. The paragraphs are found to be insufficient at disclosing PRBS as how it is applied in the invention. The rejection is maintained. 
Regarding claim 18, the rejection is withdrawn.


103 Rejection
The Applicant remarks that for claim 1 that the amended claim is not disclosed by the cited prior art. The Examiner disagrees by the following rationale.
 The Applicant more specifically remarks the limitation of “of at least one other propulsion system associated with at least one other vehicle” is not disclosed to the prior art. The Applicant states that the cited portion of prior art Ross does not expressly disclose a processor that identifies a degraded component by comparing anything in relation to one or more aspects of another propulsion system of another vehicle. The Applicant remarks further the limitation of: 
more processors are configured to identify a degraded component of the vehicle by comparing the actuating parameters that are monitored with speed actuating parameters expressed as a function of speed of at least one other propulsion system associated with at least one other vehicle,
is not disclosed by cited prior art. Prior art Kondo is used to disclose determining a component that is not functioning as desired by comparing the actuating parameters that are monitored with speed actuating parameters expressed as a function of speed of at least one other propulsion system associated with reference vehicle data [¶ 6]. Prior art Klauber is used to disclose detecting  a degrading engine component would be an obvious variation from detecting a component that is not behaving as desired (as disclosed by Kondo) for said system [49;14-16 cylinder is shut down by fuel shutoff (misfired), 27-33 using controlled misfired event to compare signal magnitudes to determine if functioning poorly]. Ross then is disclosed for stating that data from other vehicles [¶ 108 compares range with other vehicles] would be an obvious variation of using reference Ross to include comparisons of other vehicles for gauging efficiency and system progress for better interpreting vehicle’s standing in relation to real world operations by distinguishing contrasting features.
Further in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is maintained.
The Applicant remarks for claim 10 that the prior art does not disclose the claimed invention. The Examiner disagrees by the following rationale. 
	The Applicant more specifically remarks the limitation of “the controller also configured to receive the sensor data and to determine a frequency spectrum of the response of the vehicle” is not disclosed to the prior art. The Applicant states that this is understood as the response to torque that is generated by one or more motors of the vehicle however the Examiner has to read the claim language as disclosed, which is more broadly stated as in response to the vehicle. Looking further into the claim, it states, “sensors configured to measure a response of the vehicle to the torque that is generated by the.. motors”. Again, the claim only states “a response” is measured. It is not specific to what parameters are measured, only that a motor applies torque and a vehicle response is measured. Even looking into the specification, the responses measured can be taken while the propulsion is stated to be stationary, idling, or during changes in movement [¶ 6]. Any vehicle response measured would be sufficient as long as the vehicle has a 
The Applicant remarks for claim 14 that the prior art does not disclose the claimed invention. The Examiner disagrees by the following rationale. 
The Applicant more specifically remarks the limitation of “the one or more processors also configured… to determine a magnitude of a frequency in a frequency spectrum of the direct current link voltages that are monitored” is not disclosed to the prior art. The Applicant states that neither of the cited prior arts discloses such limitations. It should be noted that the Examiner has not relied on any one single reference for disclosing said limitation, instead Examiner has relied on the limitation being disclosed by combination of Kondo in view of Daum in further view of Klauber. Kondo discloses the use of a frequency spectrum monitored while at least one cylinder receives fuel, for purposes of monitoring and correcting discrepancies in the cylinders [¶ 12, ¶ 29, Fig. 2]. Daum discloses further that such propulsion system monitoring sensors can include monitoring direct current link voltages, further for purposes of detecting part of the propulsion system is not functioning correctly [¶ 15, ¶ 21]. Kondo, Daum, and the Applicant’s invention disclose a propulsion system plus a monitoring sensor system to help determine undesired issues with a propulsion system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo with the teachings of Daum for power control of 
	Klauber is disclosed to show that using a signal’s magnitude is known for making determinations and further is used for making determinations of degradation of components for performance of an engine plus it is done while changing fuel supply [49;14-16, 27-33] similar to the current invention. 
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo in view of Daum with the teachings of Klauber for power diagnostics of a vehicle to be based on vehicle dynamic parameters for effectively determine power issues by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored diagnostic troubleshooting for improved diagnosis.
Further in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The limitations of the claim language are understood to be disclosed by combination of the prior art. The rejections are maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.
Wherein claim 11 recites “designated torque profile is a pseudo random binary sequence” is unclear. Is the binary sequence random or is it not? Further how does a vehicle control system generate a sequence of torques, a physical measurement, and have it represented as binary, which normally refers to data bits? Is it referring to recording data digitally? Data is understood to be recorded digitally, as that is how CPUs read and write data. The claim is understood to record data. 

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180283299 (“Kondo”) in further view of US 20080211434 (“Daum”) in further view of US Pat. 5869752 (“Klauber”) in further view of US 20120186888 (“Ross”).

As per claim 1 Kondo discloses a vehicle control system comprising: 
a vehicle having a propulsion system and one or more sensors located onboard the vehicle, the one or more sensors configured to measure one or more actuating parameters generated by the propulsion system while the vehicle is stationary, idling, or during changes in movement of the vehicle [¶ 1 engine control (vehicle has engine), ¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder based on operating conditions of the engine]; and 
one or more processors communicatively coupled with the one or more sensors, the one or more processors configured to control operation of the propulsion system according to a forcing function and to monitor the one or more actuating parameters while the propulsion system is operating according to the forcing function [¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder based on operating conditions of the engine, ¶ 40 compared to when driving in normal driving condition (forcing function has a broad understanding of comparing vehicle parameters for deviations, see spec. ¶ 41 )], 
wherein the one or more processors are configured to identify a component requiring correction of the vehicle by [¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder based on operating conditions of the engine, Fig. 7]:
comparing the actuating parameters that are monitored with speed actuating parameters expressed as a function of speed of at least one other propulsion system associated with reference vehicle data [¶ 6 reference frequency vehicle band], 
wherein the one or more processors are further configured to identify the degraded component of the vehicle by one or more of:
examining changes in the actuating parameters that are monitored over time [Fig. 4 frequency measure (requires time measurement)], 
examining oscillations in changes in movement of the vehicle during shifting of gears between different torques or between different transmission torques during operation of the propulsion system according to the forcing function [¶ 6 determines torque being generated (knowing how much torque changes the engine generates is understood to be applied to the transmission in a vehicle, Fig. 1 transmission 40), ¶ 20 transmission input shaft connected to engine crank shaft, ¶ 40 compare to normal driving conditions, Fig. 4 frequency measurement, Fig. 7], 
comparing decreases in wheel speed of the vehicle during operation of the propulsion system according to the forcing function with designated wheel speeds associated with at least one other vehicle, or 
comparing a magnitude of one or more frequencies in a frequency domain spectrum (frequency band) of the actuating parameters of the vehicle with one or more designated magnitudes while the vehicle is one or more of moving, idling, or stationary [¶ 6 wherein the reference frequency band are set depending on a rotation speed of the engine… level threshold (compared to), ¶ 45 a first frequency band corresponding to the 0.5 order vibration of the engine, Fig. 4 (full frequency/magnitude compared)].	
Kondo in not explicit to identify a degraded component,  compare to at least one other vehicle, and or comparing decreases in wheel speed of the vehicle during operation of the propulsion system according to the forcing function with designated wheel speeds associated with at least one other vehicle.
Daum discloses comparing decreases in wheel speed of the vehicle during operation of the propulsion system according to the forcing function with designated wheel speeds associated with a stored current-versus-speed characteristic data [¶ 21 determines non-rotating wheel at different axles, ¶ 44 reducing wheel sliding].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo with the teachings of Daum for power control of a 
Kondo in view of Daum is not explicit to identify if a component is degraded. 
Klauber discloses identifying a degraded component [49;14-16 cylinder is shut down (misfired) by fuel shutoff, 49;27-33 using controlled misfired event to compare signal magnitudes to determine if functioning poorly].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo in view of Daum with the teachings of Klauber for power diagnostics of a vehicle to be based on vehicle dynamic parameters for effectively determine power issues by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored diagnostic troubleshooting for improved diagnosis. 
 Kondo in view of Daum and Klauber is not explicit to comparing with at least one other vehicle.
Ross discloses comparing with at least one other vehicle [¶ 108 compares range efficiency with other vehicles].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo in view of Daum and Klauber with the teachings of Ross to include comparisons of other vehicles for gauging efficiency and system progress for better interpreting vehicle’s standing in relation to real world operations by distinguishing contrasting features.

As per claim 2 Kondo discloses further wherein the forcing function is one or more of a designated forcing function that predefines the actuating parameters of the propulsion system of the vehicle, a naturally occurring forcing function that identifies operational conditions of the propulsion system that are not automatically implemented, or a combination of the designated forcing function and the naturally occurring forcing function [¶ 1 engine control (vehicle has engine), ¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder based on operating conditions of the engine, Fig. 7].
As per claim 3 Kondo discloses further wherein the forcing function defines one or more of engine torques of the propulsion system, a terrain over which the vehicle travels, a gradient of a route on which the vehicle travels, a speed bump of the vehicle, a stiff gradient of the vehicle, a coasting operation of the vehicle, or a combination of forces that one or more of assist motion or oppose motion of the vehicle [¶ 66 determination when the vehicle is being driven on a rough road].
Kondo is not explicit to however Daum discloses further motor torque [¶ 15 based on sensed current for motor characteristics].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo with the teachings of Daum for power control of a vehicle to be based on vehicle dynamic parameters to increase travel efficiency by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored power control to minimize unwanted precipitant. 
As per claim 4 Kondo discloses further wherein the actuating parameters include one or more of torque generated by the propulsion system, power generated by the propulsion system, force generated by the propulsion system, tractive effort generated by the propulsion system, [¶ 64 determine the torque difference].
As per claim 5 Kondo discloses further wherein the propulsion system is one or more of a motor or a prime mover other than an engine of the vehicle [¶ 18 motor in addition to an engine].
As per claim 6 Kondo discloses further wherein the forcing function designates one or more of: engine/cylinder torques as a function of engine speeds that are generated by an engine of the application of one or more power demands [¶ 6 based on rotation speed of the engine].
Kondo is silent to brakes of the vehicle, or shifting of gears in a transmission of the vehicle.
Daum discloses being a function based on engine torque (motor) and application of one or more brakes of the vehicle [¶ 22 system detects the direction of the response torque, 29 threshold based on application of parking brakes on axle].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo with the teachings of Daum for power control of a vehicle to be based on vehicle dynamic parameters to increase travel efficiency by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored power control to minimize unwanted precipitant. 
As per claim 7 Kondo discloses further wherein the one or more processors are configured to monitor torques generated by the propulsion system during operation of the vehicle according to operational conditions designated by the forcing function, wherein the one or more processors are configured to identify the component requiring correction of the vehicle by one or more of:
[¶ 6 based on level threshold with regard to the (vehicle) data, ¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder based on operating conditions of the engine, Fig. 7].
Kondo in view of Daum is not explicit to identify if a component is degraded. 
Klauber discloses identifying a degraded component [49;14-16 cylinder is shut down (misfired) by fuel shutoff, 49;27-33 using controlled misfired event to compare signal magnitudes to determine if functioning poorly].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo in view of Daum with the teachings of Klauber for power diagnostics of a vehicle to be based on vehicle dynamic parameters for effectively determine power issues by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored diagnostic troubleshooting for improved diagnosis. 

As per claim 8 Kondo discloses further wherein the one or more processors are configured to identify command corrections of the vehicle by examining the oscillations in the changes in movement of the vehicle during traveling and determining that the oscillations exceed ¶ 6 wherein the reference frequency band are set depending on a rotation speed of the engine… level threshold (compared to), ¶ 45 first, second, and third order frequency band thresholds, Fig. 4 (full frequency/magnitude compared)].
Kondo in view of Daum is not explicit to identify if a component is degraded. 
Klauber discloses identifying a degraded component [49;14-16 cylinder is shut down (misfired) by fuel shutoff, 49;27-33 using controlled misfired event to compare signal magnitudes to determine if functioning poorly].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo in view of Daum with the teachings of Klauber for power diagnostics of a vehicle to be based on vehicle dynamic parameters for effectively determine power issues by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored diagnostic troubleshooting for improved diagnosis. 
Kondo in view of Daum and Klauber are silent to however Ross discloses a system of identifying of shifting of gears [¶ 102 transmission, identifies different gears at different RPMs for specific speed range use].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo in view of Daum and Klauber with the teachings of Ross to include identifying component activities for gauging efficiency and vehicle status for better diagnosing vehicle’s systems by detecting component behaviors.
As per claim 9 Kondo discloses further wherein the one or more processors are configured to identify a component needing correction of the vehicle by comparing the magnitude of the one or more frequencies in the frequency domain spectrum of the actuating parameters of the vehicle with one or more designated magnitudes [¶ 6 wherein the reference frequency band are set depending on a rotation speed of the engine… level threshold (compared to), ¶ 45 first, second, and third order frequency band thresholds, Fig. 4 (full frequency/magnitude compared)].
Kondo in view of Daum is not explicit to identify if a component is degraded. 
Klauber discloses identifying a degraded component [49;14-16 cylinder is shut down (misfired) by fuel shutoff, 49;27-33 using controlled misfired event to compare signal magnitudes to determine if functioning poorly].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo in view of Daum with the teachings of Klauber for power diagnostics of a vehicle to be based on vehicle dynamic parameters for effectively determine power issues by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored diagnostic troubleshooting for improved diagnosis. 

As per claim 10 Kondo discloses a vehicle control system comprising [Fig. 1]:
a vehicle having one or more engines configured to generate torque to propel the vehicle [Fig. 1-2];
one or more sensors configured to measure a response of the vehicle to the torque that is generated by one or more engine/cylinders, the one or more sensors configured to generate sensor data representative of the response that is measured [¶ 6 ,¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder based on operating conditions of the engine, Fig. 1, Fig. 7]; and 
a hardware controller configured to direct the one or more engine/cylinders of the vehicle to generate the torque according to a designated torque profile [Fig. 6- 8], the controller also [¶ 29 Fuel injection valve is operable in response to a control signal from ECU, ¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder (desired torque), Fig. 3], the controller also configured to compare one or more parts of the frequency spectrum with a threshold to determine that a component of the vehicle needs correction and to automatically change movement of the vehicle (component, torque of the cylinders) responsive to determining that the component has an error.
Kondo is not explicit to one or more motors, determine a component is degraded, and change movement of the vehicle.
Daum discloses one or more motors of the vehicle for propelling the vehicle [¶ 15 based on sensed current for motor characteristics].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo with the teachings of Daum for power control of a vehicle to be based on vehicle dynamic parameters to increase travel efficiency by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored power control to minimize unwanted precipitant. 
Kondo in view of Daum is not explicit to determine a component is degraded, and change movement of the vehicle.
Klauber discloses determining a vehicle component is damaged or degraded based on magnitude of signal [49;14-16 cylinder is shut down (misfired) by fuel shutoff, 49;27-33 using controlled misfired event to compare signal magnitudes to determine if functioning poorly].
Klauber for power diagnostics of a vehicle to be based on vehicle dynamic parameters for effectively determine power issues by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored diagnostic troubleshooting for improved diagnosis. 
Further Ross teaches another kind of automatic movement of the vehicle [abstract; transmits the first and second rotational forces to a drive wheel].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo in view of Daum and Klauber with the teachings of Ross to include vehicle propulsion control for controlling a vehicle in an ideal manner the better suits vehicle operations by improving vehicle responsiveness by sensing vehicle parameters.

As per claim 11 Kondo discloses further wherein the designated torque profile is a pseudo random binary sequence of torques to be generated by the one or more engines [¶ 6 a memory storing a correction amount for a fuel injection amount, calculating a torque generated, Fig. 6, 8].
Kondo is not explicit to however Daum discloses one or more motors of the vehicle for propelling the vehicle [¶ 15 based on sensed current for motor characteristics].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo with the teachings of Daum for power control of a vehicle to be based on vehicle dynamic parameters to increase travel efficiency by utilizing 
Further Klauber discloses using load variations may be variations in torque [1;39-40].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo in view of Daum with the teachings of Klauber for power diagnostics of a vehicle to be based on vehicle dynamic parameters for effectively determine power issues by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored diagnostic troubleshooting for improved diagnosis.
As per claim 12 Kondo discloses further wherein the one or more sensors are configured to measure one or more vibrations of the vehicle as the response of the vehicle to the torque that is generated by the engine/cylinders.
Kondo is not explicit to measure one or more of speeds or accelerations of the vehicle and in response to one or more motors.
Daum discloses using speeds or accelerations of the vehicle [¶ 37 speeds are reiteratively measured to determine when slippage occurs, Fig. 7] and in response to one or more motors [¶ 25 difference between speed and motor slip determined].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo with the teachings of Daum for power diagnostics of a vehicle to be based on vehicle dynamic parameters for effectively determine power issues by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored diagnostic troubleshooting for improved diagnosis.
As per claim 13 Kondo discloses further wherein the one or more sensors are configured to measure rotational speed of an engine as the response of the vehicle to the torque that is [¶ 2 obtaining a vibration component of the rotation speed of the engine].
Kondo is not explicit to rotor speed and one or more motors.
Daum discloses one or more motors of the vehicle for propelling the vehicle [¶ 15 based on sensed current for motor characteristics].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo with the teachings of Daum for power control of a vehicle to be based on vehicle dynamic parameters to increase travel efficiency by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored power control to minimize unwanted precipitant. 
Kondo in view of Daum and Klauber are not explicit to rotor speeds.
Ross discloses further rotor speeds [¶ 35 results in rotation of the rotor… spin at same speed].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo in view of Daum and Klauber with the teachings of Ross to include vehicle propulsion control for controlling a vehicle in an ideal manner the better suits vehicle operations by improving vehicle responsiveness by sensing vehicle parameters.

Claims14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180283299 (“Kondo”) in further view of US 20080211434 (“Daum”) in further view of US Pat. 5869752 (“Klauber”).

As per claim 14 Kondo discloses a vehicle control system comprising:
an engine configured to be disposed onboard a vehicle and to receive a supply of fuel for cylinders of the engine [¶ 1 engine control (vehicle has engine)];
a power electronics circuit configured to be coupled with the engine [¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder based on operating conditions of the engine] and to conduct engine commands for propelling the vehicle [¶ 31 calculate command fuel injection amount];
one or more sensors configured to monitor the power electronics circuit coupled with the engine [¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder based on operating conditions of the engine]; and
one or more processors configured to be communicatively coupled with the one or more sensors [¶ 23 cylinder pressure sensor, Fig. 2 opening sensor], the one or more processors also configured to change the supply of fuel to at least one of the cylinders of the engine [¶ 29 Fuel injection valve is operable in response to a control signal from ECU, ¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder], to determine a magnitude of a frequency in a frequency spectrum of the of the vehicle [¶ 12 frequency spectrum of a waveform of vibration of the vehicle], Fig. 4], and to determine whether the at least one cylinder that receives the supply of fuel that is changed is beyond a vibrational threshold has an error based on the magnitude of the frequency that is determined [¶ 40 beyond a vibrational level threshold corresponding to a reference frequency band… if greater than a vibration level (frequency band of vibration level is understood to encompass the magnitude of the frequency, see Fig. 4)].

Daum discloses  a power electronics circuit configured to be coupled with the engine and to conduct electric current to one or more motors of the vehicle for propelling the vehicle [¶ 15 based on sensed current for motor characteristics];
sensors configured to monitor direct current link voltages in the power electronics circuit [¶ 21 applying a predetermined voltage across each axle motor and detecting a disproportionately high current passing through]; and determine type of current based on direct current link voltages that are monitored [¶ 21 high current versus low current], and for determining a component is not functioning correctly [¶ 21 determines non rotating axle, ¶ 25 motor slip].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo with the teachings of Daum for power control of a vehicle to be based on vehicle dynamic parameters to increase travel efficiency by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored power control to minimize unwanted precipitant. 
Kondo in view of Daum is not explicit to a component is damaged or degraded being determined.
Klauber discloses determining by changing fuel supply, a vehicle component is damaged or degraded based on magnitude of signal [49;14-16 cylinder is shut down (misfired) by fuel shutoff, 49;27-33 using controlled misfired event to compare signal magnitudes to determine if functioning poorly].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo in view of Daum with the teachings of Klauber for power diagnostics of a vehicle to be based on vehicle dynamic parameters for effectively determine power issues by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored diagnostic troubleshooting for improved diagnosis. 

As per claim 15 Kondo discloses further wherein the one or more processors are configured to change the supply of fuel to the at least one cylinder by reducing fuel supplied to the least one cylinder [¶ 64 fuel injection control is carried out based on fixed correction amounts, Fig. 6 command fuel injection amount].
As per claim 16 Kondo discloses further wherein the one or more processors are configured to change the supply of fuel to the at least one cylinder by calculating fuel correction amount for at least one cylinder [¶ 29 Fuel injection valve is operable in response to a control signal from ECU, ¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder].
Kondo in view of Daum is not explicit to however Klauber discloses further cutting out at least one cylinder [49;14-17 cylinder is shut down (misfire)].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo in view of Daum with the teachings of Klauber for power diagnostics of a vehicle to be based on vehicle dynamic parameters for effectively 
As per claim 17 Kondo discloses further wherein the one or more processors are  configured to change the supply of fuel to the at least one cylinder by commanding a specific fuel amount to a first cylinder of the cylinders while other cylinders of the cylinders in the engine continue being injected with the fuel [¶ 29 Fuel injection valve is operable in response to a control signal from ECU, ¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder].
Kondo in view of Daum is not explicit to however Klauber discloses further cutting out at least one cylinder while other cylinders in the engine continue being injected with the fuel [49;14-21 cylinder is shut down (misfire)].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo in view of Daum with the teachings of Klauber for power diagnostics of a vehicle to be based on vehicle dynamic parameters for effectively determine power issues by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored diagnostic troubleshooting for improved diagnosis. 
As per claim 18 Kondo discloses further wherein the frequency in the frequency spectrum is at one half of a frequency of a speed at which the engine operates [¶ 6 reference frequency band, ¶ 45 a first frequency band corresponding to the 0.5 order vibration of the engine].
As per claim 19 Kondo discloses further wherein the one or more processors are configured to sequentially change the supply of fuel to other cylinders in the plural cylinders [¶ 29 Fuel injection valve is operable in response to a control signal from ECU, ¶ 31 CPU is operable to calculate a command fuel injection amount for each cylinder], determine the magnitude of the frequency [Fig. 4 entire frequency (magnitude), Fig. 7 obtain frequency spectrum], and determine whether each of the other cylinders receiving the sequentially changed supply of fuel requires correction based on the magnitude of the frequency [Fig. 7 fix correction amount for command fuel].
Kondo is not explicit to monitor the direct current link voltages, determine damaged or degraded.
Daum discloses further monitor direct current link voltages [¶ 21 applying a predetermined voltage].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo with the teachings of Daum for power control of a vehicle to be based on vehicle dynamic parameters to increase travel efficiency by utilizing specific criteria that is based on current vehicle data as it travels through its environment for tailored power control to minimize unwanted precipitant. 
Kondo in view of Daum is not explicit to a component is damaged or degraded being determined.
Klauber discloses determining by changing fuel supply, a vehicle component is damaged or degraded based on magnitude of signal [49;14-16 cylinder is shut down (misfired) by fuel shutoff, 49;27-33 using controlled misfired event to compare signal magnitudes to determine if functioning poorly].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Kondo in view of Daum with the teachings of Klauber for power diagnostics of a vehicle to be based on vehicle dynamic parameters for effectively 
As per claim 20 Kondo discloses further wherein the one or more processors are configured to change the supply of the fuel to the at least one cylinder by increasing fuel supplied to the at least one cylinder relative to one or more other cylinders of the engine [¶ 64 fuel injection control is carried out based on fixed correction amounts, Fig. 6 command fuel injection amount].

Additional Art to Consider
Application Pub. No. 20060064232 titled, System and method for controlling vehicle performance, further includes a system determines and further controls vehicle performance which includes determining vehicle parameters with environmental variables considered. This is similar to the Applicant’s invention in that the system is reliant on extra system parameters for determining control schemes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
                                                                                                                                                                                              Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836. The examiner can normally be reached 10-6pm on campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

PAUL A. CASTRO
Examiner
Art Unit 3662



/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662